                            Case 18-12684-LSS           Doc 316       Filed 04/09/19        Page 1 of 4



                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF DELAWARE

             In re                                                   §     Chapter 11
                                                                     §
             FAIRWAY ENERGY, LP, et al.,1                            §     Case No. 18-12684 (LSS)
                                                                     §
                                Debtors.                             §     (Jointly Administered)
                                                                     §
                                                                     §

                          NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON APRIL 10, 2019 AT 2:00 P.M. (ET)

         RESOLVED MATTER

         1.          Debtors’ Motion for Entry of an Order, Pursuant to Section 1121(d) of the
                     Bankruptcy Code, Extending the Exclusive Periods for the Filing of a Chapter 11
                     Plan and the Solicitation and Acceptance Thereof [D.I. 287; 3/25/19]

                     Related Documents:

                     A.        Certificate of No Objection [D.I. TBD; 4/4/19]

                     B.        Order, Pursuant to Section 1121(d) of the Bankruptcy Code, Extending the
                               Exclusive Periods for the Filing of a Chapter 11 Plan and the Solicitation and
                               Acceptance Thereof [D.I. 305; 4/5/19]

                     Response Deadline:              April 3, 2019 at 4:00 p.m. (ET)

                     Responses Received:             None

                     Status:          An order has been entered by the Court. No hearing is required.

         MATTER GOING FORWARD

         2.          Debtors’ Motion for Entry of Orders: (I) (A) Authorizing and Approving Bidding
                     Procedures in Connection with the Sale of Substantially All of the Debtors’ Assets,
                     (B) Approving Procedures for Determining Cure Amounts for Executory Contracts and
                     Unexpired Leases, (C) Approving the Form and Manner of Notices in Connection with
                     the Sale of Substantially All of the Debtors’ Assets and the Assumption and Assignment
                     of Executory Contracts and Unexpired Leases in Connection Therewith, (D) Scheduling a
         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.
         2
             All amendments appear in bold.
01:24366897.1
                      Case 18-12684-LSS        Doc 316     Filed 04/09/19    Page 2 of 4



                Hearing on Approval of the Proposed Sale of the Debtors’ Assets, and (E) Granting
                Related Relief; and (II) (A) Approving the Sale of Substantially All of the Debtors’
                Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests,
                (B) Authorizing and Approving the Debtors’ Assumption and Assignment of Executory
                Contracts and Unexpired Leases in Connection Therewith, and (C) Granting Related
                Relief [D.I. 64; 12/6/18]

                Related Documents:

                A.    Order (A) Authorizing and Approving Bidding Procedures in Connection with the
                      Sale of Substantially All of the Debtors’ Assets, (B) Approving Procedures for
                      Determining Cure Amounts for Executory Contracts and Unexpired Leases,
                      (C) Approving the Form and Manner of Notices in Connection with the Sale of
                      Substantially All of the Debtors’ Assets and the Assumption and Assignment of
                      Executory Contracts and Unexpired Leases in Connection Therewith,
                      (D) Scheduling a Hearing on Approval of the Proposed Sale of the Debtors’
                      Assets, and (E) Granting Related Relief [D.I. 141; 1/9/19]

                B.    Notice of (I) Solicitation of Initial Bids; (II) Bidding Procedures; (III) Auction;
                      (IV) Sale Hearing and (V) Related Relief and Dates [D.I. 159; 1/14/19]

                C.    Notice of (I) Debtors’ Request for Authority to Assume and Assign Certain
                      Executory Contracts and Unexpired Leases, and (II) Debtors’ Proposed Cure
                      Amounts [D.I. 161; 1/16/19]

                D.    Notice of Filing of Forms of Purchase Agreements [D.I. 163; 1/16/19]

                E.    Notice of Filing of Stipulation Regarding Cure Amount for the Lease Agreement
                      with Stevenson Lessors [D.I. 208; 2/12/19]

                F.    Notice of Filing of Form Escrow Agreement [D.I. 211; 2/14/19]

                G.    Notice of Filing of Proposed Order (A) Approving the Sale of Substantially All of
                      the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
                      Other Interests, (B) Authorizing and Approving the Debtors’ Assumption and
                      Assignment of Executory Contracts and Unexpired Leases in Connection
                      Therewith, and (C) Granting Related Relief [D.I. 215; 2/15/19]

                H.    Affidavit of Publication [D.I. 226; 2/20/19]

                I.    Notice of (I) Revised Bid Deadline and (II) Rescheduled Date for Auction and
                      Sale Hearing [D.I. 239; 2/27/19]

                J.    Notice of Revised Deadline for Debtors to Designate Baseline Bid(s) [D.I. 281;
                      3/18/19]


01:24366897.1

                                                       2
                      Case 18-12684-LSS        Doc 316     Filed 04/09/19     Page 3 of 4



                K.    Notice of Successful Bidder [D.I. 290; 3/27/19]

                L.    Notice of Filing of Revised Proposed Order (A) Approving the Sale of
                      Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,
                      Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’
                      Assumption and Assignment of Executory Contracts and Unexpired Leases in
                      Connection Therewith, and (C) Granting Related Relief [D.I. 307; 4/8/19]

                M.    Debtors’ Brief in Support of the Sale of Assets [D.I. 308; 4/8/19]

                N.    Declaration of Richard J. Shinder in Support of Sale [D.I. 309; 4/8/19]

                O.    Declaration of Dana A. Grams in Support of Sale [D.I. 311; 4/8/19]

                Response Deadline:          February 12, 2019 at 4:00 p.m. (ET); Extended to February
                                            22, 2019 at 2:30 p.m. (ET) for Texas and U.S. Government
                                            Entities; Extended to March 27, 2019 for Riverstone Credit
                                            Partners, L.P.

                Supplemental Response Deadline:     March 26, 2019 at 4:00 p.m. (ET)

                Responses Received:

                P.    Underground Storage, LLC’s Response to (I) Debtors’ Request for Authority to
                      Assume and Assign Certain Executory Contracts and Unexpired Leases and (II)
                      Debtors’ Proposed Cure Amounts [D.I. 209; 2/12/19]

                Q.    Objection of Harris County to Debtors’ Motion for Entry of Orders:
                      (I) (A) Authorizing and Approving Bidding Procedures in Connection with the
                      Sale of Substantially All of the Debtors’ Assets, (B) Approving Procedures for
                      Determining Cure Amounts for Executory Contracts and Unexpired Leases,
                      (C) Approving the Form and Manner of Notices in Connection with the Sale of
                      Substantially All of the Debtors’ Assets and the Assumption and Assignment of
                      Executory Contracts and Unexpired Leases in Connection Therewith,
                      (D) Scheduling a Hearing on Approval of the Proposed Sale of the Debtors’
                      Assets, and (E) Granting Related Relief; and (II) (A) Approving the Sale of
                      Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,
                      Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’
                      Assumption and Assignment of Executory Contracts and Unexpired Leases in
                      Connection Therewith, and (C) Granting Related Relief [D.I. 263; 3/11/19]

                Additional Documents:

                R.    Notice of Filing of Asset Purchase and Sale Agreement [D.I. 315; 4/9/19]



01:24366897.1

                                                       3
                      Case 18-12684-LSS      Doc 316       Filed 04/09/19    Page 4 of 4



                Status:     With respect to Item (P), this matter is adjourned to May 29, 2019 at 10:30
                            a.m. (ET). With respect to Item (Q), the Debtors believe that this matter
                            has been resolved as set forth in the proposed Sale Order.


         Dated: Wilmington, Delaware      HAYNES AND BOONE, LLP
                April 9, 2019             Patrick L. Hughes (admitted pro hac vice)
                                          Kelli Stephenson Norfleet (admitted pro hac vice)
                                          Martha Wyrick (admitted pro hac vice)
                                          1221 McKinney Street, Suite 2100
                                          Houston, Texas 77010
                                          Telephone: (713) 547-2000
                                          Facsimile: (713) 547-2600

                                                   -and-

                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          /s/ Kenneth J. Enos
                                          Edmon L. Morton (No. 3856)
                                          Kenneth J. Enos (No. 4544)
                                          Elizabeth S. Justison (No. 5911)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253

                                          ATTORNEYS FOR THE DEBTORS
                                          AND DEBTORS IN POSSESSION




01:24366897.1

                                                     4
